Detailed Action
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caputo (US 2018/0225929 A1).
Regarding claim 1, Caputo discloses a gaming system comprising a processor, and a memory device (Fig. 3) that stores a plurality of instructions, that when executed by the processor, cause the processor to determine an initial tile (209), the initial tile associated with one of a plurality of different symbol components (Fig. 2B), communicate data that results in a display, by a display device, of the initial tile (Fig. 2B), communicate data that results in a display, by the display device, of the symbol component associated with the initial tile (209), determine a plurality of second tiles, each of the plurality of second tiles associated with any of one of the plurality of different symbol components and one of a plurality of different action components (Fig. 2C), communicate data that results in a display, by the display device, of each of the plurality of second tiles, for each of the plurality of second tiles, communicate data that results in a display, by the display device, of one of the symbol component associated with the second tile or the action component associated with the second tile (Fig. 2C), responsive to an input associated with one of the second tiles associated with one of the action components that indicates that that second tile is selectable (Fig. 2F), determine a plurality of third tiles associated with that second tile, each of the plurality of third tiles associated with one of the plurality of different symbol components (Fig. 2G), communicate data that results in a display, by the display device, of each of the plurality of third tiles (Fig. 2G), for each of the plurality of third tiles, communicate data that results in a display, by the display device of the symbol 202). 
Regarding claims 2 and 15, Caputo discloses communicating data that results in a display by the display device, of each of the plurality of second tiles in positions around the first tile (Fig. 2C), and communicate data that results in a display, by the display device, of each of the plurality of third tiles in positions partially around the second tiles (Fig. 2G). 
Regarding claims 3 and 16, Caputo discloses wherein each of the first tile, the plurality of second tiles, and the plurality of third tiles has six sides (¶ [0037]). 
Regarding claim 5, Caputo discloses wherein the plurality of action components comprise a tile selectable action component that is associated with any of the plurality of second tiles that are selectable (Fig. 2D: 256). 
Regarding claim 6, Caputo discloses wherein the plurality of action components comprise a tile non-selectable component that is associated with any of the plurality of second tiles that are non-selectable (Fig. 2D). 
Regarding claims 7 and 18, Caputo discloses wherein when executed by the processor, the instructions cause the processor to communicate data that results in the display, by the display device, of the symbol component associated with the initial tile after receipt of an input corresponding to the initial tile (Fig. 2E: 456). 
Regarding claims 8 and 19, Caputo discloses communicating data that results in the display, by the display device, of the symbol components associated with the plurality of second tiles after receipt of an input corresponding to the initial tile (Fig. 2G). 
Regarding claims 9 and 20, Caputo discloses displaying, by the display device, the symbol components associated with the plurality of third tiles after receipt of an input corresponding to one of the plurality of second tiles (Fig. 2G). 

Regarding claim 11, Caputo discloses randomly determining each of the initial tile, each of the plurality of second tiles, and each of the plurality of third tiles (¶ [0072]).
Regarding claim 12, Caputo discloses a gaming system comprising a processor, and a memory device (Fig. 3) that stores a plurality of instructions, that when executed by the processor, cause the processor to determine an initial tile, the initial tile associated with one of a plurality of different symbol components (209), communicate data that results in a display, by a display device, of the initial tile (209), communicate data that results in a display by the display device, of the symbol component associated with the initial tile (209), determine a plurality of second tiles, each of the plurality of second tiles associated with any of one of the plurality of different symbol components and an action component (Figs. 2C – 2E), communicate data that results in a display by the display device, of each of the plurality of second tiles (Figs. 2C – 2E), for each of the plurality of second tiles, communicate data that results in a display, by the display device, of one of the symbol component associated with the second tile or the action component associated with the second tile (Figs. 2C – 2E), responsive to each of the second tiles associated with one of the plurality of different symbol components, determine any awards associated with the displayed symbol components associated with the displayed initial tiles and the plurality of second tiles (456), and communicate data that results in a display, by the display device, of any determined awards (292). 
Regarding claim 13, Caputo discloses determining any awards associated with the displayed symbol components based on positions of the first tile and the plurality of second tiles (292).
Claim 14 subsumes the features of claim 1 above; it is accordingly rejected for the same reasons given supra.   Further regarding claim 14, Caputo discloses responsive to each of the second tiles associated with one of the plurality of different symbol components, determining 456), and communicating data that results in a display, by the display device, of any determined (292).


Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715